BEAUCHAMP, Judge.
Appellant was sentenced to life imprisonment on a charge of murder.
The record is before us without a statement of facts and there is but one bill of exception. This bill is based on the failure of the court to grant his application for a continuance. As affirmatively shown by the bill, the appellant had taken no steps to secure the evidence which he desired even though he had attorneys employed for several weeks.- It is indicated that he intended to secure evidence from the government on some defensive matter not specifically stated. What that evidence is and when he expected to obtain it is not revealed. The court properly overruled the motion.
The record brings nothing for our consideration and the judgment of the trial court is accordingly affirmed.